R-75




PRICE DANIEL
ATIOHNEY
      GEXERAL

Hon. Il. L     Elneoa,   Jr.
aptaJ lrrditor
mlk coutq
Llrlng8ton,     Terra
bear    Sirt
                               opinion MO. 7- 26
Boa.   6.   L.    Hm3on,            Jr.      -    page      2




                 ‘Osn      the      Ucmtmls8lomr8                  Court         approve peyrolls     aad
       paymoat of purehaw                         orders        and trensnot            business    with
       the Ooamlsslo~r                    of Prealaot MO. 1 abmnt                         from the statst
            'Can he rppolnt a forenn to rot OS his superrisor
       of rord B8lQteMfiae rnd owstruatlon for him mad the
       ooml88lomr   oontlttm his work ia Misslsslppltm

                 Ths Wmsry  QuemUoa  pamated   by lyouriaqulry Is mhsthsr or
pot,wder         ths mate submitted, ths psawoa in gwstlon hss nested or
8bondoned his oSf1ee OS                          Qaunty         O~ssloaar.
         In Uords aad Mee*,  Vol. S7, peps                                                2l6-270,uo find the
~ouowing &floltlon8t
    .~,-A-- . . . 4, I. d .. -2.
            wRe81dewe 18 indeed mde up of hat mad lntbtttiort~
       that ie, of abods rith latoat1oa af lw*irrtrrg.aut3t   ir
       not brokeab7gofagto    seekraotherabods, but ooatWse8
       uatll the faot mad lakatiea                                  aaite :a aaother abode elss-
       rhere.w 37 Ii. & P. p56.
          YOU etnte io p&w  letter  that his iraily 'stlm lima +a
Polk Oouat.J.B theseSore, 18 eaaaot bs stated as 8 rttor  OS la+ that
the person la qaeetioa romow d. his met&mea Srom Polk Ooutif "?       ~
thsreb7 runted his offloe.
                 .!Xt    18     a   mwrr3.          rule        thnt       ‘f8llare to     qlvXiQ     for   8a
       otfloe rithla tb the preserlkd br 28~ does not of ltwlf
       o r ea t*
               l msaas7.w  mamma  ~s.amhm, 81 8.~. x237, W.
       8ee  ll8o~Temssavlspsdease    f76.
                 Us    qttate       tbs follmllrg imm 54 Texas Jwlsprndease 375t
                 %ha       Oowtltutloo                    kelmws           t&t     l   fallare to aomply
       rlth the nquinwnt                           thnt      all sit11 oifloerr               shall nslds
       rlthin the State, rad all diltrlot or emat  olfloers
       rithin tbsLr dl8trlots or aollntlas,an4 Qll keep t&eir
       o ffia es
               lt               suah pkees            es ry be nQulred   by low -11
       raoste the oftlee so hold.                          This prorlslon Is mif-amcuti~
Hon. E. L. Hlnson,      Jr,   - page 3



     and needs no &@3btiQS        action   to put It ilIt  force
     aa8 effect. Under it a county officer who rebmovesfrom
     the ,county sad establishes     a residence elsewhere thereby
     vacatea his office,      But absence from the State or in-
     ability   or ut~llliagness   to perform the duties of the
     off ice * or the mere absence of a county officer      from
     the county while lnvoluutarily       In the lailitarg service
     of the United St&em, without any shouiug QS to the pro-
     b&h duration of his abnme,          does not create a vacancy.”

See rlsot Cmvford          ~8. S~unQers, 25 9. W, 102; Bamllton vs. King, 206
9. w. 953.

           From 8 stud7 of the above cited authorit:es,    it meems to be
settled  In Texas that a vacanc7 Is not areated bg an offiaer’a     absence
from the State or his lnablllt7  or unwllllngness   to psrfon! the duties
Of hi8 OffiC8. In order to constitute    an abendoment,    there must be an
aatual or Imputed luteat on tho part of ths officer     to relinquish  the
off ice.  9tslngruber vs. City of Ssu Antonio (005. hpp.) 220 S.W. 77;
Horny vs. Qrahara, 39 Tex. 1; 34 Ter. Jur. 385.

             Uuder the facts prsssnted,  the person in question has been
and is working In HlesIssippl,     but at the same time ha returns at inter-
vals to meet with the Commlssioners~ Court.      Such facts do not show an
lntentlon to abandon the offloo.      Therefore,  It asnnet be stated as
a matter of law. that he has vacated or abandoned the office of County
Comslsslonmr   .

             It   lo etated   la 34 Ter.   Jur.   511-513 1

           ?l!he ampnaatlori sttsohod to aa office belwa      to the
     persoa legally holding the offioe, for the tern ha may
     hold it. His rl.ght to It attmhes as soon am hb takes the ,
     a8th of office 6ud quallfles   aoaordlllg to law, and ends      1
     wheu his term ends, whether by expiration    of $lme, death,
     mslgrmt Ion, or lbollshaout   of the offloq  bf law. . .

             “To entitle   a person to redover the emoluments of an
     off lae,     he must show that he Is an officer de jure, that
     the office      has been Isg~lly arsated aud Is In existence,
     and that he has been legally          plaaed   thereid   and has a
     legal right thereto. . .

           ‘The eslsr7 or emolumsats are Inaldent to the title   of
     the  off fae and not to ita ocauzxt Ion or the Derformance
     of offiairl duties.      In order to recowr the-amount. the
     offlaer   Is not required   to show that h ha di schsr@d
     the dutIee of the off Ice) nor 1s he prkded       f rom my
     covering by the fact that he has been wrongfully deprived
Hon. E. L. IilUBOcl, Jr.     - 'page 4



       of the right to perform the oervicea, UP chat e.nother
       persm has performed then." (Eiapbzsis aurs)

              We quote the followin&       from Beard vs.   City or D~CXIELW,64
Tex.   7:
               “To the person legally holdlne the offloe     belong
       the perquisltas     and emollmaents attached by law to the
       offlee,    as fully 85 doe9 the office    Itself. . .
              0      the mfiry or emolument annexed to a public
       off lce'l; keideat   to the title of the off Ice and not
       lo its 0aauEWtioP or exercim3. The people      t
       ‘bulton, 2U Cal 44~ Fhe PeopZe, etc. va. iial*fit &al.
        21; Mayor etc.’ vs. Woodward, 12 Heisk, 499; ‘&oll    va.
       Seibenthabr,    37 Cal. 195; Dolsa h-8.Mayor etc., 68 pI.Y.
       275; Hoveany vs. zhe myor,          80 B. Y. 192; the Auditors.
       eta.   vm. Benolt,   20 Xlch.     l91'.   (Rnpheals oure.)

          Ye quote tb8 follouiag from City of Xouaton vu. X&em,                   79 5.1
848, error refuaedr
              'CThat under them facts he beoame an offlat@ de jura
       la mustained by the vblght of authority.    . . lie was there-
       after discharged vlthout ofause by one having PO authority
       to oust him. . . The effort    to oust him was a nullity,  and,
       his salary being an incident of the office his right to the
       emolumentts did not detmnd on the perforamncc by him of
       offlcl.81  service. ” ~.Emphesls ours)

          32nae the person in qlieeation is aov legally holding the offlc
of Commissioner, on the baeie of the foregoing authorities    Ye are farad
to hold that he Is entitled  to the emolument8 incident to the offlmi
until hia term ends; vhether by expiration   of tlm,   death, reslgnrtlou
or rsmotal from office, and yvu are authorized to approve the plymeat (
UW.                                                                          I
                                                                              i


              Section   24 of &tlcPle     IT of our State   Countitutiou   provides:

            “County Judgea, County At%ornegs, Clerks of the Diatrlct
       end County Courts, Justicea of the Peace, Comtabka,       +nd other
       county officers  miy be removed by: the Ju&zes of the Dlatirict
       hrta   for ineometency.   off l.ci.al mlscondnot, habit-1  drunka-
       -or       other &uses hifined by Zau, upon the OIUM therefor
       king  set Sorth la vrltlng aad the flndlnfz of its truth by a
       m.    (Brpbsls   our(I)
Hon. E. L. Hlnsoa,     Jr.   - Page 5



          Article    5940,   V.A.C.Y.,    provides:

           ‘All   districtand county attorneys,     county judges,
                   clerks
     COSlUliSBiOlASl’S,       of the district   and county courts
     and single clerks In counties where one clerk r?lscher&es
     the duties of dlatrlct    and oounty clerk, county treasurer,
     nherlff,  county  aurveyoop, asseesor,   collector,    constable,
     wattle and hfde inupector, justice      of the peeae and all
     county offlwre    nov or hereafter existing      by authority
     either of the Constitution     or &WE, may be removed from
     offlae by the judge of the dLstrlct court for Lncompetencg,
     official  nlsooaduat   or becorping lntoxlaeted     by drlnkipg
     1ntoxIcatIng liquor,    as e beverage, whether on duty or not;
     provided suoh offtoer    shell not be removed for beoomlng
     Intaxioeted vhen it appears upon the trial        of such officer
     that auah 1ntoxiortIon was produoed by drinking lntoxlcat-
     lag lIquora upen the dire& Ion and prescript Ion of a duly
     licensed practicing    physiolan of this State. m

          Article    5971,   V.A.C.S.,    provides;

           “In every mm of removal from office   for the causes
     nemed in the preoedIng rrtiole, the cause or causes thereof
     shall be mat forth In vrItIngk and the truth 04 ss:d cause
     or oauses bs fouad      by a jury.

          Article    5972, V.A.C.S.,      providesa

           “By sinaompatenoyl as wed herein ia meant gross
     lgnoraaaa of offiaLo1 duties,   or gross ourelessm3w In
     the dlsoharge of them; or an offlaer   msy be found to be
     incompetent vhen, by remon of sow mrioue physical or
     merital dofeot, not existing  at the time of hla electlon,
     he has beoome unfit or usable to dlsoherge promptly and
     proper4 the duties of his office. ”                                 t

           In the 09m OS Reeves vs. State, 267 S. U. 666, the Supraw
Court held thst “an actloo to oust A county officer    for offlola  als-
eon&at   is for the benellt of the public atid mutat be oonduated In the
MW of the St&e of 4exae. and be represented by a county or district
albrney. m
           The oaee of Mote ex rel DOVWI et al vs. Barney, 161, S. U.
2d  55, (wit  refused) involved     8n action for the rfSIov81 from off ice
of the Sheriff of Yuew~ County.        The Court, in reviewing the consti-
tutlouel lnd otatutcp-
                     _.. .~provisions above set out, made the follovlng
observatloar
nuu.     n.   4. HUNO~,           or.         - Page 6



                *we have washed   the firm conclueion    that the
         contentions    of the aherlff  met be sustained;    that thie
         purely 10001 action    to remove the Bherlif of lfueoea
         Oounty uhould hew? been browbt.      if at alf.   by the aountg
         or dlrtrlct   attorney oi tlmt county. . . .
                I . . . such aatlom   as this may ba laatltuted    001~
       -‘by the dlstrlot    or sounty rttorne      ndthat  th 0 Attorney
          Beae,ml alon    osy not lnitlmte   It 3 &ha810     ourrr)

                 IB v3.0~        OS    the            Ia our opl~oa
                                                fongoirrg,          It
                                                                     that tha person
in    qn48tion          8an only b4 removed, If       all, bg a proper proceeding in
                                                                    at
the Dlrtrlct             Court    brought by the aounty or dlatrlot lttor0ey.   'phi8
D8~rtl88Ut UUOt                  p;88         UpOR   th.      qU48tiOP        Of    Uh4th4r          OF    not   t&Z'4    I8
oauem for removal, for au& pwstIon                                       am only be Qotormlnod by the
dlatrlat Court lud the truth OS SId                                      08uaa la to be d4tOXmln8d by a
1-y  a8 prarId8d In Art1al.a V, S8ctlon                                    24 OS our stat4 Oon8tltutloa
ana art1610 5971 OS our statukr.

                 Art1clc 2343, V.A.C.S.,                          POVW8            t&t        lrrjthne memb8rs of
th4 &8E8i48iOlWr8'  COlDt,  Inolutllng the county juQg8; ahall oonstltute
a Quorum Sor the tlPaaactlon   of any bu8lfma8, excapt that of lavylng
acootmty tax.
                 IIiI   ‘Vi4P 0s        the     fO~4egOing         8tEtUt4,         it    18    UOt       LMC4888uCy     that
the Commls8Iouer in question be pr48oat at a mnotlng of the C0ma188101i
Court for wid aourt to tranrot bU4ine88. 8841 Racer v8. Btate, 73
8. w. 9681 Oobb and Gregory vs. Dl44,  203 8. w. 438; and mltotl 18. Al
110 Texan 68, 2l5 3. W. 439.

                 Artlola         6741,
                                    V. A G. S., luthorlzoa the purcfuae or hire b
the     C~Ia8lOMr8'            Court Of %ll noa48nry   road UChiWry,    to018 or
to-81     m.            . . 8uoh bbor a8 my ba mao8rry.     . . to build or repnlr
the   iOBd8.”            mttor        T8.      04Aoho        oounty,       196     8.    w.    (a)        833,   835.     n     WI
b8 OOt4d tht 4U4h pOv4r F48t8 aOt VithIIIth4 indlrMPr1 CoS8Il8OiOlrsr
but with tho OaaPai88iOlWl'8'  00-t.  YOU in tb4r4fo?4 ~rltlkoriz4dto.
approve    lib pmymontof th4 utorirl , 8appli4raw4xp6a444    vhI& hv4
b0er.i lo@-     o r dendOr luthorlmd b tb   OoMI48lOlIOr8' Cool-t.
                 bxtiolo 6’IU,                 V.A&.&,            pi’dcb~sc

                 'LIaept vhen road                     are employad, the
                                                     OO~iO8iOCWIr8
         oounty aomlaaiocmrs aVl1                             k
                                                aupervl80ra OS publio Imad8
         In their l'48p4OtiV4   OOUIiti4S,      and eU!h COl8BiaeiOll4r
                                                                      till
         8Up4rVl~  thB   public  road8     Within   hla a~i88i~Or8    pre-
         oinot on44 oath month. 80 alnll alao mmkoa morn report
         to oaah regular term of tb         ommIsalonera court held la
         hlr oounty during the y-r,          ahouiags
.



    Hoa. E. L.          liinson,         Jr.     - ?8ge 7



                   "1, The aonditlon                          of all           road8 Wad pErts of made
             in hla preolnat.

                       "2.       The oondltfon                Of   all         oulvort.8and brldgpa.
                   “3. rphe -at                       O? UOmJ              PO=ittiiag             ill    th4   hOti8        Of
             owPooor8   oubjeot                  to k         OX@.ndod ~a                    th.        P-d8       WIthIn
             hi8 proainat.

                       94.       f h 4 WUb 8P Of li.b                     pOOt8 and finger                     bard8        64-
             Sa44d      and      torn      dam.

                       “5.       Ybrt,      ii    rSJ,        WV      M&8            Of   my        klad       4hOU~        b8
             op8nod in hlo pm0inat,    urd vhat, lf m;l brldg,o, aulvwt8,
             o r o th e riuprov4wto  lr4 n444or~      to pt44  the romdo   in
             him pPB4iRBt iR #ld OOaditiOll     lrrd thB PPO-b    404t   Of 8U4h
             laprovosrato~al00 th4 mm8 of *vary ovormor uho h8a tailoe
             to vork ao. th. -6,    or in ~~    nf   Imglroted to prfom     hi8
             duty.

                       “8Af.d      POpOPt Itu&&               b4    B-6              llp4R     thB       UiRUt48       Of    th4
             oourt, to bs aoaBid4nd                           in -ora                      pub110 mad8 and de-
             temlnl~             tha     OmouOt of            trmrs        bvi4d           thosefor.

                It; 18 a goprrrl rule tlmt pnbllo dutima vhloh ~ulre           the
    ou?Uiw     Of? -800      OP di44WtiOR  W  thB mrt   oi th4 OffiCOr,   OaSIRot b8
    drlet@od    bi  tiio affi4.P.     mu4 vs. hle ?Into   &x&J,     71hr.     99, 8
    8. Y. 634;   34 ‘rox. fur.     4%

              It lo our apialoclthat                                  dutl4o pawrorlkd                         by Artlo3.867l.3 lw
    duties uhlah nqulrr th. 4~4Polw                                       of m                 or       aloontlcm on the port
    of   ttw    0ammI8oIomr,                and h4        arrrnot          lppolat           morn              to ast       aa     a-40+3 super-
    vimor      In his  plroo.

                        In     thio   4onn44tlon,       44            vl*           to    point         out,    howvor,            t&t
    &tide            6737,      V.A.O.S.,     ruth4ri.040                  tb        Qcuioaiorwro'                 OouPt   to ml07
    not lx444dw                 mur (I) ma6 maioilbps.        lut~iou                                           6738,   v.A.c.B.,
    4am8mat40         the        pcnroPo.amd (rtloo Of lne h
                                                           r 4 8do~I88IoR4ro.                                                       ArtIol4
    6743,      v.A.~Q.S.,         aothorium              t&        QamUioioruro*                     Oolvt      to   appoint         a raad
    8IrpPiotWbtint               fOf th4         OOlantJOP            a
    U&       4alo#lOE4r                  0 pnela4t.                ~~~~7~~~~~~~f'L:~~~td",'tho
    pouora      aod      dut%48 of             8tNh   rord         rUp@P%ZitOtiat.

                       aa4      above      nntloaod            Artiol.48             road      a8       foll048r

                        Qrt.       6737.          ;rBplomnt

                        %88h       OOmiOliOluP8                OOUFt           n7        4~~x07         not    4xa44ditAg
Non.   6.   L. Hinson,   Jr.    - Page 8



       four road commissionera,   rho shall be reaideat cltieens
       of the diatrlct  for which they are employed, snd uhen
       more than one is employed, the di8triCt    that each reed
       cornmlsaioaer la to control ahell be defined and fIxed
       by the court.   Such road coamLs8l.onera Bhall receive   such
       compensation aa may be agreed upon by the aourt, not to
       exceed tvo dOllJD8 per dEy for the time 8ctwlly      engaged.
       Each road commlaeiotaer shall first   execute a bond, pey-
       able to the county judge of the aountg and hI8 8ucces8ora
       In office,  In sureties,  to be approved by the county judge,'
       and conditioned for the faithful    performance of his duties."

              "Art.   6738.    Povera sad duties

             “A rood  comml88loner   8hall have control     over all
       overaeer8, hands,    tOOl8, ImChiMWy     and teaIXI8t0 be used
       upon the road8 In his district;      and may require     ovorwers
       to order out hand8 In any number he mey designate for the
       purpose of openlug, vorklng or repairing road8 or buildings
       OF repairing   bridges or culvert8     In his district.     He ahell
       we thet all rOad8 and bridge8 In hi8 district           are kept in
       8008 ropeir, and he 8hal1, under the direction and control
       of the commisalonercr court, inaugurate a system of grading
       and draining public roada in his district,        and me that
       8Uch ayatem is oarried out by the overaeera and handa under
       hi8 control,   and ahall obey all Order8 of the caamniaslonera
       court; and he ahell be naponslble        for the safekeeping end
       liable for the 1088 or de8tructlon of all atachinerg, toola
       or teams pieced Under hla control,       unless 8uch loss la uith-
       out hl8 fault,    and when he shall be dlaaharged he shell
       deliver them to the peraon designated by the CoUrt."

              “Art.   6743.    Appolntlncat
                                                                              I
             "The aommIsaioaer8 court of any county subject to thI8
       law umy appoint a cOinpete& person as road superintendent
       for such county, or one 8uah 8uperintendent in each cam-
       miselonera precinct,  a8 it shall deteralne by an order made
       at a regular term thereof.    Such order shall be entered on
       the minute8 of 8UCh Court,   and shell not be void for want of
       form, but a aubatont Ial complInnce with the provlslona of
       this subdivision  ahali be 5UffiCIent.   Every road SUperinten-
       bent ahall be a qua1Ified voter in the county or precinct
       for vhich he ia appointed, and 8hall hold his office    for two
       years or until removed by the commiaaioner8 court for good
       CBUbB. No county shsll be under the operetion of this lam
       whose commlaalcuera court doea not appoint a road superin-
       tendent or superintendents."
.   -




        Hon. E. L. Kinson,    Jr.   - Page 4



                    “ht.   6746.    Pouers

                   “Sub ect to the orders of said oourt, eaah superlnten-
             dent shal i have general supervisloa   over all public roads
             of his county or preoinot, and shall superintend     the laying
             out of nev roads, the making, changing, vorklng and repalr-           ,
             Ing of roads, and the building of bridges except vhere
             otherwise contraoted,  and over all county convicts worked
             on such roads, but this shall not. prevent the commissioners
             court from employing a person to vatoh and msnage such con-
             victs and direct the work to bs done by them. Said road
             superintendent shall take aharge of and bs responsible      for
             the safe-keeping of a11 tools,   psohlnery,   implements and
             teams plaaed under his oontrol by the comsissloners     oourt
             and execute his receipt therefor,    vhleh shall be filed vith
             the county clerk.   Be shall be liable for the loss,    Injury
             or destructlou  of any suah tools,   team8, Implements or
             maohinery unless such loss oooured vlthout his fault,     and
             for ths vrongful or ‘improper expendftun    of any road funds
             oomlng into his hands.   On leaving office,    he shall dellver
             all such money and property to suah person as the commls-
             sioners court may direct. ”

                  It will be noted that the employment of rosd commissioners
        or road superintendents is left to the discretion of the Commlsslonerst
        Court and not to the Inddivldual Commlssloner.

                                               SUNMARY

                   (1)  Under the faots submitted, the CommIssloner of
             Preoinct 1 of Polk County 1s still    a resident of Poti
             County and IS nov legally holding the offloe     of Comsls-       I
             sloner and 1s entitled    to the emoluments Incident   to the
             off loe until his re slgnst Ion or ramoval from off ice by
             proper proceedings.    Artlole  V, Seat Ion 24 of the State
             Constltu3oa;  Artloles   5940, 5971 aad 5972, V.A.C.S.

                   (2) The power to purchase road machinery aad supplies
             rests not vlth the individual County CossslssIoner, but vith
             the Commissioners’ Oourt, and only 8 quorum is necesssry to
             trananot suah business.   Artlolem 4343 and 6741.

                    (3)  A County Conmissioner aannot appoint another to
             act   as road supervlsor ln his place.  Road Superintendent 8
Hon. E. L. Blnson,   Jr.   - Pa@   10




     or Bond C8oPllmsle~~rsDMQ be appointed only
     Comsiooiomrst    Court.   Articles   6713,   6737,   ?&8fjne6743
     and 6746.
                                          Youra VOFJ truly




JRzdjr